UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5008


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC HELLAMS, JR., a/k/a Eric Hellams,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00303-AW-1; 8:10-cr-00304-AW-1)


Submitted:   August 30, 2012             Decided:   September 14, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Megan E. Green, MARCUSBONSIB, LLC, Greenbelt, Maryland, for
Appellant.   Mara Zusman Greenberg, OFFICE OF THE UNITED STATES
ATTORNEY, Arun G. Rao, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Hellams, Jr., pled guilty, pursuant to a plea

agreement, to conspiracy to commit mail fraud, in violation of

18 U.S.C. § 1349 (2006), conspiracy to distribute and possess

with    intent   to    distribute      100    grams    or     more    of    heroin,   in

violation of 21 U.S.C. § 846 (2006), and conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(h) (2006).

He was sentenced to 121 months’ imprisonment, and he appeals.

            Hellams’ counsel filed a brief pursuant to Anders v.

California,      386   U.S.    738    (1967),    stating       that    there    are    no

meritorious      issues      for    appeal,   but     questioning          whether    the

district court erred in sentencing Hellams for one kilogram or

more of heroin based upon a conversion of cash to drugs where no

drug seizure occurred.             Hellams, advised of his right to file a

pro se supplemental brief, did not do so.                      The Government has

moved to dismiss the appeal in part, based on the waiver of

appellate   rights      in    Hellams’    plea      agreement.         We    grant    the

motion for partial dismissal, affirm in part, and dismiss in

part.

            A    defendant     may    waive   the     right    to     appeal   if    that

waiver is knowing and intelligent.                  United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                  Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

                                          2
waiver is valid and enforceable.                      United States v. Johnson, 410

F.3d 137, 151 (4th Cir. 2005); United States v. General, 278

F.3d 389, 400-01 (4th Cir. 2002).                          Whether a defendant validly

waived his appeal rights is a question of law, which this court

reviews de novo.           Manigan, 592 F.3d at 626.

               Our review of the record leads us to conclude that

Hellams knowingly and voluntarily waived the right to appeal his

conviction.           We   therefore    grant         the     Government’s     motion        for

partial       dismissal,         and   dismiss             the    appeal     of     Hellams’

conviction. *

               Hellams retained his right to appeal any sentence of

over       seventy-eight     months’        imprisonment.            Therefore,         we   may

review Hellams’ challenge to his 121-month sentence.                                    Hellams

questions whether the district court erroneously calculated the

drug       quantity    attributable         to       him    for   sentencing       purposes.

Hellams challenges the calculation of the Guidelines range by

questioning whether the district court erred in converting the

cash seized from him into heroin in determining drug quantity

under       USSG      § 2D1.1.         We     review          this   issue        for     clear

error.        United States v. Kiulin, 360 F.3d 456, 461 (4th Cir.

2004) (district court did not clearly err in calculating drug

       *
       We discern no potentially meritorious challenge to the
conviction that would be outside the scope of the waiver.     See
United States v. Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).



                                                 3
quantity   by     converting        cash   to     its   drug   equivalent      based    on

valuation of ecstasy at $20 per pill); United States v. Hicks,

948 F.2d 877, 881, 883 (4th Cir. 1991) (district court did not

clearly    err    in   calculating         drug    quantity    by    converting      cash

seized to cocaine equivalent).

             “Types and quantities of drugs not specified in the

count of conviction may be considered in determining the offense

level.”    USSG § 2D1.1 cmt. n.12.                Moreover, “[w]here there is no

drug seizure or the amount seized does not reflect the scale of

the offense, the court shall approximate the quantity of the

controlled       substance”;    “[i]n        making     this     determination,        the

court may consider, for example, the price generally obtained

for the controlled substance.”               Id.; see also Hicks, 948 F.2d at

881-82.     “Neither the Guidelines nor the courts have required

precise    calculations        of     drug      quantity.”        United    States      v.

Uwaeme, 975 F.2d 1016, 1019 (4th Cir. 1992).

             Cash is properly converted to drug equivalents when it

is part of the same course of conduct, either because it is the

proceeds of drug sales or would be used to purchase more drugs

in the future.         Hicks, 948 F.2d at 882-83.                 “A district court

may   properly      convert     cash       amounts      linked      credibly    to     the

defendant’s purchase or sale of narcotics so long as the court

does not engage in double counting of both the proceeds and the



                                             4
narcotics themselves.”           United States v. Sampson, 140 F.3d 585,

592 (4th Cir. 1998).

            The    Government           must        prove     the     drug      quantity

attributable      to   a     defendant         by     a     preponderance        of    the

evidence.    United States v. Carter, 300 F.3d 415, 425 (4th Cir.

2002).   In Kiulin, this Court rejected contrary authority from

other circuits and held “that a district court need not ‘err,’

on the side of caution or otherwise” when “approximating drug

quantity”;   rather,       “it   must    only       determine      that   it   was    more

likely than not that the defendant was responsible for at least

the drug quantity attributed to him.”                     Kiulin, 360 F.3d at 461.

Moreover, when objecting to drug quantities as set forth in the

presentence report, the defendant has an affirmative duty to

show that the information contained in the report is inaccurate

or unreliable.     Id. at 461-62; Carter, 300 F.3d at 425.

            Applying these standards, we find that the sentencing

court acted within its discretion by converting currency found

in   Hellams’     possession        upon       his        arrest     into      its    drug

equivalency.      We have carefully reviewed the record and conclude

that the Government satisfied its burden of demonstrating by a

preponderance of the evidence the connection between the money

seized and Hellams’ drug-related activity.                         Thus, the district

court did not err by converting the seized money into its drug

equivalency for sentencing purposes under USSG § 2D1.1.

                                           5
             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues outside the

scope   of   the    appeal     waiver.         We   therefore      affirm   Hellams’

conviction and dismiss the appeal of his sentence.                        This Court

requires that counsel inform Hellams, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Hellams     requests   that      a   petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may     move   in    this    Court    for     leave   to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Hellams.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   Court    and     argument    would     not   aid     the

decisional process.


                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                          6